Citation Nr: 1741772	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  05-40 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to rating in excess of 30 percent prior to December 13, 2011, and in excess of 60 percent from December 13, 2011, for left knee osteoarthritis status post total knee replacement.  

2.  Entitlement to an evaluation in excess of 10 percent prior to May 6, 2008, in excess of 30 percent for the period from July 1, 2009 through December 12, 2011, and in excess of 60 percent from December 13, 2011, for osteoarthritis of the right knee, including status post total knee replacement. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 13, 2011.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The procedural history of this case is fairly long and complex.  Initially, the Veteran appealed increased evaluation claims for his bilateral knee disabilities and service connection claims for his heart and psychiatric disorders from a June 2003 rating decision.  The Veteran initialized claims for service connection for a lumbar spine disorder and TDIU in a September 2003 statement, which also was the notice of disagreement with the June 2003 decision.  The heart, psychiatric and knee issues were the subject of an April 2004 hearing before a Veterans Law Judge; that Veterans Law Judge, however, also purported to take testimony at that time as to the TDIU issue, which had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  

In an October 2004 decision, the Board denied increased evaluations for the Veteran's bilateral knee disabilities and those issues became final.  The Board additionally remanded the heart and psychiatric claims for additional development.  

In the January 2005 rating decision, the AOJ denied service connection for psychiatric and lumbar spine disorders, as well as the Veteran's TDIU claim.  The Veteran timely appealed those decisions, and upon completion of the appeal for those issues in a November 2005 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board.  The Veteran subsequently testified as to the lumbar spine, psychiatric and TDIU claims in June 2006 before a Veterans Law Judge, who has subsequently retired from the Board and is no longer available to participate in this decision.  

In a March 2005 rating decision, the AOJ awarded the Veteran a total 100 percent evaluation for his left knee disability from January 26, 2005 through February 28, 2006, and assigned a 30 percent evaluation for that disability beginning March 1, 2006.  The Veteran did not timely appeal that decision and that rating decision is therefore final.  

In a January 2006 rating decision, the AOJ awarded service connection for a heart disability.  Therefore, the heart claim on appeal became final.  

Thus, by the time the case was returned to the Board in December 2006, the only issues at that time were the psychiatric, lumbar spine and TDIU claims.  In a December 2006 panel Board decision that included the April 2004 and June 2006 Veterans Law Judges with a third Acting Veterans Law Judge, the Board denied service connection for a psychiatric disorder.  In a separate December 2006 single-judge Board decision, the June 2006 Veterans Law Judge remanded the lumbar spine and TDIU claims for additional development.  

Following the December 2006 panel Board decision, the Veteran appears to have initially filed appeal of that decision with the United States Court of Appeals for Veterans Claims (Court) as to the denial of service connection for a psychiatric disorder.  However, in July 2007, the Court ordered that the Veteran's appeal be dismissed as the Veteran failed to file the appropriate filing fees and/or file a waiver of fees due to financial hardship under the appropriate Court rules.  Accordingly, the psychiatric claim is also considered final at this time.  

In April 2007, the Veteran filed increased evaluation claims for his bilateral knees; those claims were denied in a July 2007 rating decision.  The Veteran timely appealed those claims, and on completion of that appeal by a February 2008 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board as to those issues.  

In a January 2009 rating decision, the AOJ awarded the Veteran a total 100 percent evaluation for his right knee disability from May 6, 2008 through June 30, 2009, and assigned his right knee disability a 30 percent evaluation beginning July 1, 2009.  

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in January 2010 as to the bilateral knee, lumbar spine and TDIU claims; a transcript of that hearing is associated with the claims file.

In a September 2011 panel Board decision with the April 2004 and June 2006 Veterans Law Judges and the undersigned Acting Veterans Law Judge, the Board reopened and awarded service connection for the Veteran's lumbar spine disability.  In that decision, the Board also remanded the TDIU claim for additional development.  In a separate September 2011 single-judge decision, the undersigned Acting Veterans Law Judge remanded the bilateral knee claims for additional development.  

During the pendency of that appeal, in a March 2012 rating decision, the AOJ awarded 60 percent evaluations for the Veteran's right and left knee disabilities, respectively, beginning December 13, 2011; the Veteran's combined disability evaluation for all of his service-connected disabilities as of December 13, 2011, became 100 percent as a result of that award of benefits.  

The sole issues remaining on appeal before the Board are the bilateral knee and TDIU claims.  Those claims have been returned to the Board at this time for further appellate review.  The Board has recharacterized those issues to comport with the awards of benefits noted above.  

Regarding the appropriateness of a single-judge decision in this case, the only Board member to take testimony with regards to the bilateral knee claims on appeal before the Board at this time is the undersigned Acting Veterans Law Judge.  The claims over which the April 2004 Veterans Law Judge took testimony on are final following the October 2004 Board decision, and the June 2006 Veterans Law Judge never took testimony as to any increased evaluation claims during his hearing.  

The Board reflects that issues from the June 2003 rating decision and over which the April 2004 Veterans Law Judge had jurisdiction over by virtue of the September 2003 notice of disagreement, are all final subsequent to the September 2011 panel Board decision.  Consequently, even though the April 2004 Veterans Law Judge appeared to have taken testimony as to TDIU during his hearing, the Board and by extension the April 2004 Veterans Law Judge did not have jurisdiction over the TDIU claim, which had not yet been adjudicated by the AOJ.  

The documents that conferred jurisdiction over the TDIU issue to the Board are the February 2005 notice of disagreement and the November 2005 substantive appeal, VA Form 9.  Consequently, only the June 2006 Veterans Law Judge and undersigned Acting Veterans Law Judge took testimony as to the TDIU issue.  

It appears that the Board's inclusion of that issue in the September 2011 panel decision was merely due to convenience as the TDIU issue necessitated a panel decision with any other Board member included; in other words, as the lumbar spine issue necessitated a panel decision with the inclusion all three of the noted Board members in this case and the TDIU only necessitated inclusion of two of the three but a third member was necessary for the panel decision, the April 2004 Board member's inclusion in the September 2011 panel decision was merely for the Board's own convenience rather than due to a legal necessity.  Therefore, there is no legal requirement that the April 2004 Veterans Law Judge participate in any decision with respect to the TDIU issue, as he did not take testimony over that issue during a period when the Board had jurisdiction over that claim.  

Instead, the two Board members with a legal requirement to participate in the decision with respect to TDIU are the June 2006 Veterans Law Judge and the undersigned Acting Veterans Law Judge.  As noted above, the June 2006 Veterans Law Judge has retired from the Board and is no longer available to participate in this decision.  Accordingly, as the sole remaining Board member with any legal requirement to participate in the bilateral knee and TDIU claims before the Board at this time is the undersigned Acting Veterans Law Judge, a single-judge decision is appropriate in this case.  


FINDINGS OF FACT

1.  For the period prior to December 13, 2011, the Veteran's left knee disability is not shown to have limitation of extension greater than 20 degrees, any ankylosis, or non-union of the left tibia and fibula which required the use of a brace; nor is the symptomatology associated with the Veteran's left knee disability more closely approximate of chronic residuals consisting of severe painful motion or weakness.  

2.  For the period beginning March 11, 2007-the date on which it is factually ascertainable that an increase in symptomatology occurred-the Veteran's right knee is shown to have limitation of extension to 20 degrees.  

3.  For the period prior to May 6, 2008, the Veteran's right knee disability is not shown to have any ankylosis; limitation of flexion greater than 60 degrees; limitation of extension greater than 20 degrees; any episodes of subluxation, dislocation or any laxity of the right knee joint; impairment of the right tibia and fibula resulting in either mal- or non-union; or, any right meniscal impairment resulting in effusion and locking episodes.  

4.  For the period of July 1, 2009 through December 12, 2011, the Veteran's right knee disability is not shown to have limitation of extension greater than 20 degrees, any ankylosis, or non-union of the right tibia and fibula which required the use of a brace; nor is the symptomatology associated with the Veteran's right knee disability more closely approximate of chronic residuals consisting of severe painful motion or weakness.  

5.  For the period from December 13, 2011, both the right knee and the left knee have had chronic residuals of knee replacement consisting of severe painful motion and weakness, and the highest available scheduler evaluation has been assigned to each knee. 

6.  For the period prior to December 13, 2011, the Veteran's service-connected disabilities are not shown to preclude him from obtaining and maintaining substantially gainful employment consistent with his past educational and occupational history.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 30 percent for osteoarthritis of the left knee post-operative total left knee replacement prior to December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).  

2.  The criteria for establishing a 30 percent evaluation, but no higher, for osteoarthritis of the right knee status post total knee replacement for the period of March 11, 2007 through May 5, 2008, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

3.  The criteria for establishing an evaluation in excess of 30 percent for osteoarthritis of the right knee status post total knee replacement for the period of July 1, 2009 through December 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

4.  The criteria for establishing an evaluation in excess of 60 percent for osteoarthritis of the left knee post-operative total left knee replacement for the period from December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055 (2016).  

5.  The criteria for establishing an evaluation in excess of 60 percent for osteoarthritis of the right knee post-operative total left knee replacement for the period from December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055 (2016).  

6.  The criteria for establishing entitlement to TDIU prior to December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the Veteran's claims for increased evaluation of his bilateral knee disabilities and TDIU herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  Although not every examination includes all the information outlined in Correia v. McDonald, 28 Vet. App. 158 (2016), neither the Veteran nor his representative contends that the he is prejudiced by this omission, so a second remand for another VA examination is not necessary.   See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Evaluations for Bilateral Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. § 4.45 (2016).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran filed his claim for increased evaluation for his bilateral knees on April 24, 2007.  The Board has undertaken evaluation of the bilateral knee claims in this case for the period beginning April 24, 2006.  See 38 C.F.R. § 3.400(o) (2016).  

For the appeal period, the Veteran's left knee disability has been evaluated as 30 percent disabling under Diagnostic Code 5055 for the period prior to December 13, 2011, and as 60 percent disabling under Diagnostic Code 5055 beginning that date.  

The Veteran's right knee disability has been assigned a 10 percent evaluation under Diagnostic Code 5010 prior to May 6, 2008; 30 percent disabling under Diagnostic Code 5055 for the period of July 1, 2009 through December 12, 2011; and, 60 percent disabling beginning December 13, 2011.  

Under Diagnostic Code 5055, for a total knee replacement with prosthesis, a 100 percent evaluation is assigned for 1 year following implantation of the prosthesis.  After that year, a minimum rating of 30 percent disabling is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the rater is directed to evaluate as analogous to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

Ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent evaluation, while ankylosis in flexion between 20 and 45 degrees warrants a 50 percent evaluation.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5262 provides a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability, a 20 percent evaluation with a moderate knee or ankle disability, and a 30 percent evaluation with a marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Diagnostic Codes 5259, for symptomatic removal of the semilunar cartilage, and 5263, for genu recurvatum, only provide for a 10 percent evaluation; thus, a higher evaluation than already assigned for the Veteran's bilateral knee disabilities is not available under those Diagnostic Codes.  The Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263.

Finally, Diagnostic Codes 5003 and 5010 are not applicable in this case, as a higher evaluation than provided for by those Diagnostic Codes has already been assigned to the Veteran's left knee throughout the appeal period and for his right knee disability for all periods subsequent to July 1, 2009.  

Likewise, for the period prior to May 6, 2008 for the right knee disability, the Veteran has already been assigned a 10 percent evaluation under Diagnostic Code 5010; a 20 percent evaluation is not available under that Diagnostic Code, as the Veteran's right knee is a single major joint.  Thus, the Veteran has already been assigned the highest possible evaluation under Diagnostic Code 5010 for his right knee disability for the period prior to May 6, 2008.  The Board will no longer address those Diagnostic Codes at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  




Background

The Veteran filed his claim for increased evaluation of his bilateral knees in April 2007.  In a May 2006 VA treatment record, it was noted that the Veteran had a January 2005 left total knee replacement and that he was doing reasonably well following that procedure without any particular problems.  He was treated for left thigh pain after falling out of a hospital bed, and x-rays of the left knee did not show any loosening or fractures around the prosthesis.  He had minimal to no tenderness at that time, and he had good strength with straight leg raising.  

In a June 2006 treatment record, the Veteran was seen for a follow-up for his left thigh.  He reported that his left thigh was no longer hurting and that he had a range of motion from -10 degrees to 95 degrees in his left knee; no right knee range of motion appears to have been performed at that time.  The Veteran was diagnosed with a resolved left thigh contusion and aftercare for his left total knee replacement; he also was diagnosed with right knee osteoarthritis and it was noted that he was cancelling his right knee total replacement surgery that was scheduled in September due to complications following his left kidney surgery.  

In July 2006, the Veteran was seen for a consultation regarding a powered wheelchair.  It was noted that on examination at that time he could ambulate with little to no assistance for a short distance, although his gait was slow and painful; he reported that his use of a cane was limited and that he had taken falls.  He was unable to propel a manual wheelchair due to shoulder problems.  The Veteran was referred to physical therapy for consultation.  

In a physical therapy consultation in August 2006, the Veteran's left knee x-rays noted that the prosthesis was in satisfactory position without any loosening; the soft issue was unremarkable.  The Veteran performed a single point gait with a cane with minimal assistance, although he dragged his right leg and was only able to take 3 steps before having to sit down.  The VA physical therapist noted multiple medical problems including right knee and left shoulder arthritis which prevented him from using a manual wheelchair effectively; he complained of a lot of pain after attempting to use the wheelchair and it was noted that he was unsteady and unsafe with ambulation.  The physical therapist recommended that the Veteran be issued a power-assisted wheelchair and that physical therapy be discontinued at that time.  

In March 11, 2007, the Veteran reported to the VA emergency room with right leg and knee pain and popping for two weeks.  He arrived in a motorized wheelchair and reported increased pain with standing, and limitation of motion and "cracking and popping."  On examination, the Veteran's right knee revealed some crepitus; there was no joint laxity, erythema or effusion.  The Veteran declined a steroid injection and was referred to his orthopedist for follow-up on discharge.  The Veteran also was seen for similar symptoms at the emergency room later in March 2007, although he left before seeing a doctor.  

In a March 29, 2007 record, the Veteran was seen by his VA orthopedist.  The Veteran reported worsening pain over the last three weeks.  On examination, the Veteran's right knee was without heat, swelling, inflammation, or effusion; his right knee lacked 20 degrees of extension.  His left knee was pain free, although he did not do well with range of motion; the Veteran's left knee was shown to lack 20 degrees of extension and he could only flex his knee to 90 degrees.  The Veteran was diagnosed with osteoarthritis of the right knee at that time, and was treated with a steroid injection.  

In his April 2007 claim for increased evaluation, the Veteran reported that he had chronic pain, which he reduced with extensive medications.  He indicated that due to health issues, his right knee total knee replacement in May 2006 had to be cancelled and that the pain he suffered left him "almost bedridden."  He stated that he was unable to go out and enjoy his life.  

In May 2007, the Veteran underwent a VA examination of his bilateral knees.  The Veteran reported that his knees were progressively worse; he treated his right knee with steroid injections and also managed his pain with morphine and Vicodin.  Regarding his right knee, the Veteran reported no surgery, trauma or neoplasm; he also denied any deformity, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes or flare-ups.  He did, however, report giving way, pain, stiffness, weakness, warmth and swelling.  Regarding overall functioning, the Veteran reported he was unable to stand for more than a few minutes or walk more than a few yards; he used a cane or a motorized wheelchair at all times.  

On examination, the Veteran's gait was noted to have poor propulsion.  His right knee did not have bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, instability, or patellar or meniscal abnormality; he did have clicking, snapping, grinding, pain and painful motion.  The Veteran's bilateral knees were shown to have active and passive range of motion from 10 to 110 degrees of extension to flexion and vice versa.  With regards to the Veteran's right knee he had pain on active motion and after repetitive motion, but did not have pain on passive motion; the Veteran's left knee was not noted to have any painful motion.  There was no additional loss of motion on either side after repetitive use.  Neither knee was shown to have any ankylosis.  X-rays of the right knee showed moderate joint space narrowing and hypertrophic spurring within the anterior and medial compartments; mild degenerative changes were observed within the lateral compartment.  His osseous structures appeared otherwise intact and in satisfactory position.  

Regarding the Veteran's functional impairments, the Veteran was noted to be retired since 1995 due to his back and leg problems.  He was diagnosed with degenerative joint disease (DJD) of the right knee with mild functional impairments.  The Veteran's bilateral knee disabilities were shown to have mild impairment on his ability to perform chores, shopping, exercise, and participate in sports, recreation and travel; he was not impaired in his ability to feed, bathe, dress, toilet, groom or drive himself.  

The Veteran again saw his VA orthopedist in January 2008.  He had achieved excellent extension with excellent alignment following his left knee total replacement in January 2005, although he only had flexion to 95 degrees.  It was noted that the Veteran returned at that time for treatment of his right knee, which was being treated with steroid injections although such was not providing him adequate relief.  The Veteran wished to proceed with a right total knee replacement at that time.  On examination, the Veteran's right knee was shown to have a range of motion of -10 degrees of extension to 95 degrees of flexion.  The Veteran was diagnosed with osteoarthritis of the right knee and he was scheduled for a right knee total replacement on May 6, 2008.  In an April 2008 appointment to provide consent for his right knee surgery, the Veteran's range of motion was shown to be -10 degrees of extension to 105 degrees of flexion.  On May 6, 2008, VA records demonstrate that the Veteran underwent a right total knee replacement procedure.  

In a May 7, 2008 physical therapy note, the Veteran's left knee flexion was limited to 95 degrees with 4 out of 5 strength.  In a July 10, 2008 physical therapy note, the Veteran's left knee extension was shown to be -20 degrees, although after therapy his extension improved to -10 degrees.  

In August 2008, the Veteran sought treatment for slipping and falling on his left knee at a pool.  The Veteran reported an acute onset of pain, with increased pain and loss of motion since the injury.  On examination, the Veteran's left knee did not have any redness, effusion or ecchymoses.  His range of motion was shown to be from -20 degrees of extension to 80 degrees of flexion.  X-rays of the left knee demonstrated total knee replacement prosthesis in excellent position without any fractures about the femoral condyles, tibial metaphases, or the patella.  The examiner noted that the Veteran was predominantly in a motorized scooter that was not helping his knee extension.  

In February 2009, the Veteran underwent a VA examination of his left knee.  The Veteran reported that his left knee has been stable since his January 2005 total left knee replacement.  He took methadone for his chronic pain related to multiple medical issues, primarily his lumbar spine but also for his bilateral knee pain.  Regarding his left knee symptoms, the Veteran reported he had giving way, pain, stiffness, weakness, warmth and swelling, although he denied any deformity, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  He was noted to frequently use a motorized scooter.  

On examination, the Veteran's gait was noted to have poor propulsion.  His left knee did not have any bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, or patellar or meniscal abnormalities.  The Veteran had range of motion from 0 to 85 degrees without any pain with active motion; his extension was limited to -6 degrees.  The Veteran had pain after repetitive motion, although there was no additional limitation of function.  There was no evidence of any ankylosis.  The examiner noted that the Veteran was able to walk in the hallway upright down and back to his scooter; his propulsion was slow, but with "appropriate balance and stride, just slow."  

The examiner noted that the Veteran had been disabled and retired since 1995 due to a psychiatric disorder.  The Veteran's left knee was noted to moderately affect his ability to perform chores, shopping, exercise, and participate in sports and recreation, and mildly affect his ability to bathe and dress himself; he was not impaired in his ability to travel, feed, toilet, groom or drive himself.  The examiner concluded that the Veteran's bilateral knee replacements would not limit his ability to work in a sedentary manner or to be retrained to perform meaningful work that did not aggravate his bilateral knee disabilities.  

In an August 2009 orthopedic treatment record, the Veteran reported snapping on the outside of his total right knee.  The examiner noted that the Veteran's tibial plateau does have some snapping and grinding of the soft tissue of his right knee, although no diagnosis was able to be rendered at that time.  The Veteran reported it was not painful, although somewhat aggravating.  

In September 2009, the Veteran underwent a VA examination of his right knee disability.  The Veteran reported having a total right knee replacement in May 2008, after which he was treated with physical therapy.  He reported fair response to physical therapy.  He further reported having pain, stiffness, weakness, warmth and clicking at times; he denied any deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  He was noted to frequently use a motorized scooter.  

On examination, the Veteran displayed a slow, purposeful gait.  His right knee did not have any bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, grinding, instability, or patellar or meniscal abnormalities, although he was noted to have clicks or snaps.  The Veteran's left knee had range of motion to 0 degrees of extension and 90 degrees of flexion; his right knee had range of motion to 0 degrees of extension to 100 degrees of flexion.  The Veteran was noted to have pain during repetitive motion, although no further functional impairments of either knee were noted during examination.  Neither knee was shown to have ankylosis.  The examiner noted that the Veteran's patella was freely mobile and he was unable to reproduce the clicking on examination.  The Veteran was able to "get up and go" adequately from the chair, walk in the examination room, and transfer onto the examination table and back without significant difficulties.  

The examiner noted that the Veteran had been disabled and retired since 1995 due to a psychiatric disorder.  The Veteran's left knee was noted to moderately affect his ability to perform shopping, exercise, and participate in sports and recreation; his ability to travel was mildly effected; and, he was not affected in his ability to perform chores, feed, bathe, dress, toilet, and groom or drive himself.  

In January 2010, the Veteran testified that he required oxycodone every six hours for his pain and that he needed to use a motorized scooter to get around.  He reported being unable to stand or walk for more than a few minutes.  The Veteran indicated that his bilateral knees were weak which caused him to frequently trip and fall due to a tendency to drag his feet; he indicated that he is unable to get back up by himself after falling and needs help from someone else to get back on his feet.  He further stated that he tried to walk around the house, although he used the scooter all of the time outside of the home.  The Veteran further indicated in his hearing that he was a supervisor at a manufacturing company prior to filing for Social Security Disability for his back and legs in 1995; he was awarded Social Security Disability benefits, however, for his nonservice-connected psychiatric disorder after having a panic attack during his hearing.  

Finally, the Veteran underwent a VA examination of his bilateral knee disabilities on December 13, 2011.  The Veteran reported that he had total knee replacements of his left knee in 2005 and of his right knee in 2008; he denied any flare-ups of his bilateral knees.  On examination, the Veteran had normal extension to 0 degrees bilaterally, with flexion to 115 degrees and 110 degrees in the right and left knee, respectively; there was no objective evidence of painful motion on examination.  After repetitive motion testing, the Veteran's right knee was unchanged, although the Veteran's left knee flexion increased to 115 degrees.  The examiner noted that the Veteran had less movement than normal, pain on movement, deformity, and incoordination with an impaired ability to execute skilled movements smoothly in both knees.  There was no pain on palpitation and his muscle strength and joint stability testing were normal; the Veteran did not have evidence or history of subluxation or dislocation of either knee.  The examiner, however, indicated that the Veteran had chronic residuals of his bilateral total knee replacements which consisted of severe painful motion or weakness.  The examiner finally concluded that the Veteran's bilateral knee disabilities did not impact his ability to work.  

Analysis of Left Knee Evaluation Prior to December 13, 2011

For the period prior to December 13, 2011, the evidence of record does not demonstrate that the Veteran's left knee extension was limited to more than 20 degrees.  The Board notes that such a limitation of extension is only commensurate to 30 percent disabling under Diagnostic Code 5261.  Consequently, the Board cannot find that a higher evaluation than already assigned can be awarded to the Veteran under that Diagnostic Code during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Likewise, during that period, the Veteran's left knee is not shown to have any ankylosis; nor is he shown to have any non-union of his left tibia and fibula that required the use of a brace.  Consequently, higher evaluations than the currently-assigned 30 percent are not warranted under Diagnostic Codes 5256 or 5262 during that period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  

Finally, the Board cannot find that the Veteran's left knee demonstrated severe painful motion or weakness prior to December 13, 2011.  Specifically, the Board notes several instances of range of motion testing during the period prior to December 13, 2011, which did not demonstrate any severe painful motion.  Moreover, although the Veteran reported weakness during his examinations and testified that he had falls and an inability to get up on his own afterwards due to weakness of his left knee, weakness of the left knee was not shown during any of the examinations or during any other treatment records during that period; in fact, he was shown to have a 4 out of 5 left knee strength in May 2008.  Consequently, the Board cannot find that the Veteran had severe painful motion or weakness of his total knee replacement prior to December 13, 2011.  Therefore, as chronic residuals of severe painful motion or weakness are not shown prior to December 13, 2011, the Board finds that an evaluation in excess of the minimum 30 percent rating is not warranted for that period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Analysis of Right Knee Evaluation Prior to May 6, 2008

On March 29, 2007, the Veteran's right knee is shown to have a limitation of extension to 20 degrees; such a limitation commensurates to a 30 percent evaluation under Diagnostic Code 5261.  The Board further notes that the Veteran's initial complaints of an increase in symptomatology was on March 11, 2007, when he visited the VA emergency room complaining of increased pain and popping for two weeks; no range of motion testing was performed at that time, although he was referred to his VA orthopedist who eventually saw the Veteran on March 29, 2007.  

Accordingly, by resolving all reasonable doubt in the Veteran's favor, the Board finds that it is factually ascertainable that an increase in symptomatology occurred on March 11, 2007, which commensurates to a 30 percent evaluation for the Veteran's right knee disability beginning that date.  See 38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Code 5261.  

Prior to March 11, 2007, it is not factually ascertainable that any increase in symptomatology had occurred.  The evidence from May, June, July, and August 2006 do not demonstrate any range of motion testing for the Veteran's right knee disability; instead the first instance of any range of motion testing demonstrating a compensable limitation of motion during the relevant appeal period was on March 29, 2007, as discussed above.  

Moreover, throughout the period prior to the Veteran's surgery, his right knee was not shown to have any ankylosis, nor is he shown to have any impairment of his right tibia and fibula which resulted in either mal- or non-union, or any evidence of any semilunar cartilage impairment resulting in effusions and locking episodes during that period.  Likewise, the Veteran is not shown to have flexion of his right knee limited to 60 degrees or more, or limitation of extension greater than 20 degrees during this appeal period.  Finally, the Veteran's right knee joint was not shown to have any laxity, subluxation or dislocation during that period.  

Accordingly, the Board finds that a 30 percent evaluation, but no higher, is warranted beginning March 11, 2007, but no earlier, for his right knee disability for the period prior to his right total knee replacement.  See 38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Codes 5256-63.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Analysis of Right Knee Evaluation for Period of 
July 1, 2009 through December 12, 2011

For the period of July 1, 2009 to December 12, 2011, the evidence of record does not demonstrate that the Veteran's right knee extension was limited more than 20 degrees.  Likewise, during that period, the Veteran's right knee is not shown to have any ankylosis; nor is he shown to have any non-union of his right tibia and fibula that required the use of a brace.  Consequently, higher evaluations than the currently-assigned 30 percent cannot be assigned under Diagnostic Codes 5256, 5261, or 5262 during that period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  

Finally, the Board cannot find that the Veteran's right knee demonstrated severe painful motion or weakness prior to December 13, 2011.  Specifically, although there was notation of pain on repetitive motion, it does not appear that such pain was severe or resulted in any severe impairment of function.  Moreover, although the Veteran reported weakness during his examinations and testified that he had falls and an inability to get up on his own afterwards due to weakness of his right knee, weakness of the right knee was not shown during any of the examinations subsequent to his total knee replacement in May 2008.  Therefore, as chronic residuals of severe painful motion or weakness are not shown prior to December 13, 2011, the Board finds that an evaluation in excess of the minimum rating is not warranted for that period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Analysis of Bilateral Knee Evaluations Beginning December 13, 2011, 
and Extraschedular Consideration for All Periods

The Board reflects that the highest evaluation for the Veteran's bilateral knee disabilities has been assigned since December 13, 2011.  Consequently, no evaluation higher than already assigned under the Rating Schedule can be awarded for the period beginning December 13, 2011, for either knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-63.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Thus, the only way an evaluation in excess of that already assigned for the Veteran's bilateral knee disabilities for the period beginning December 13, 2011, is through an extraschedular evaluation, which is also potentially applicable at any time throughout the appeal period.  An extraschedular evaluation is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  Furthermore, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  

In this case, the Veteran has not raised the issues of entitlement and/or applicability of extraschedular evaluations under 38 C.F.R. § 3.321, nor have these issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Therefore, the Board will not discuss the issue of extraschedular consideration further at this time.  

Entitlement to TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran filed his claim for TDIU on September 17, 2003.  During the appeal period, the Veteran's residual scars of the bilateral knees associated with his bilateral knee disabilities have been evaluated as noncompensable since December 13, 2011; his lumbar spine disability has been evaluated as 10 percent disabling from September 17, 2003 through December 12, 2011, and 30 percent disabling for the period beginning December 13, 2011; his trace mitral and tricuspid regurgitation as residuals of rheumatic fever has been evaluated as 10 percent disabling from June 27, 2000 through April 8, 2003, and as 30 percent disabling beginning April 9, 2003; his left knee disability has been evaluated as 30 percent disabling prior to December 13, 2011, and as 60 percent disabling beginning that date; and, his right knee disability has been evaluated as 10 percent disabling prior to March 11, 2007; as 30 percent disabling from March 11, 2007 to May 6, 2008, as discussed above and from July 1, 2009 through December 12, 2011; and, as 60 percent disabling beginning December 13, 2011.

The Veteran's combined evaluation for the period from April 9, 2003 through January 28, 2005, was 50 percent; from March 1, 2006 through March 10, 2007, was 60 percent; from March 11, 2007 through May 6, 2008, was 70 percent; and, from July 1, 2009 through December 12, 2011, was 70 percent.  

Beginning December 13, 2011, the Veteran's combined schedular evaluation for his service-connected disabilities has been 100 percent disabling.  

The Veteran has been assigned at least one disability evaluated as 40 percent disabling with a combined evaluation of 70 percent disabling or greater since March 11, 2007, and therefore has only met the schedular criteria for TDIU since that date.  See 38 C.F.R. § 4.16(a).  However, the Board finds the Veteran's service-connected disabilities do not preclude substantially gainful employment prior to December 13, 2011, since filing his claim on September 17, 2003.  

Turning to the evidence of record, the Board notes that the Veteran worked most recently in 1995 as a supervisor at a manufacturing company.  In his June 2006 hearing, the Veteran documented his work history which included having several manual labor jobs during which he had problems with performance as a result of his lumbar spine and bilateral knee disabilities.  The Veteran even testified that he was turned down for a railroad job at one point as a result of his lumbar spine disability.  Ultimately, the Veteran testified, however, that his brother gave him a job at a manufacturing company and that he excelled in that job and was promoted to a supervisor before retiring in 1995 from that position.  He further indicated that this position did not require manual labor.  The Veteran testified similarly in the April 2004 and January 2010 hearings; generally, in those hearings, the Veteran indicated that he was on Social Security disability and that he felt that he should be awarded TDIU as a result of the severity of his service-connected disabilities.  

The Veteran also reported during the knee examinations, noted above, that he retired from that job as a result of psychiatric disorder, although he also indicated that he initially filed for Social Security disability benefits as a result of his lumbar spine and bilateral knee disabilities.  

The Board notes that the Veteran filed his claim for Social Security disability benefits with regards to his lumbar spine and bilateral knee disabilities.  However, in a May 1998 Administrative decision, the Social Security Administration (SSA) Administrative Law Judge found that the Veteran was unemployable since October 1995 as a result of his nonservice-connected psychiatric disorder and his service-connected left knee disability.  The Board notes, however, the Veteran's psychiatric disorder was found to be severe and resulted in demonstrably more functional impairment at that time than his service-connected left knee disability; in fact, the Administrative Law Judge specifically cited the Veteran's "obvious panic attack" during his SSA disability hearing and the findings of the Veteran's psychiatric evaluation during that claims process as a significant factors in his finding of unemployability.  

In an April 2004 statement, the Veteran and his representative at that time indicated that the Veteran had not worked for several years and had been found to be unemployable by SSA.  Due to those findings and his ongoing medical conditions, it was felt that the Veteran warranted TDIU.  The Veteran and his representative at that time made several similar statements during the April 2004 hearing, in which he gave extensive testimony in support of his claim of service connection for a psychiatric disorder which was ultimately denied.  

With regards to the Veteran's ability to participate in employment as a result of his bilateral knee disabilities, the Board refers to the noted VA examinations above.  The Board particularly notes the February 2009 VA examiner's finding that the Veteran's bilateral knee replacements would not limit his ability to work in a sedentary manner or to be retrained to perform meaningful work that did not aggravate his bilateral knee disabilities.  The Board further observes the relative lack of impairments in the daily activities as a result of his bilateral knee disabilities-including chores, traveling, etc.-noted by those VA examiners.  Finally, the February 2009 examiner noted that the Veteran "probably could[ not] sustain meaningful employment given the description of his anxiety and cognitive disorder list[ed] in his medical records on that alone."

In February 2009, the Veteran also underwent a VA examination of his lumbar spine disability.  After examination, the examiner noted that the Veteran did not have intervertebral disc syndrome (IVDS) and did not have back spasms on examination.  The Veteran's lumbar spine disorder mildly effected his ability to perform chores, exercise, and participate in sports and recreation; he was not effected in his ability to perform shopping or traveling, or to feed, bathe, dress, toilet, or groom himself.  

The Board further notes the December 2011 VA examiner's findings after examination of the Veteran's lumbar spine, heart and bilateral knee disabilities.  The examiner noted that he interviewed and examined the Veteran and reviewed the claims file; the examiner noted that he also considered the Veteran's lay statements, which included his quite plain and repeated statements that he was unable to remember a majority of the details of his history; as such, the examiner noted that majority of the history was taken from the record.  The December 2011 VA examiner concluded as follows as to the Veteran's employability as a result of his service-connected disabilities:  

The Veteran's service connected valve condition of tricuspid and pulmonary insufficiency is medically inconsequential.  Echocardiography has shown repeatedly that these valves have normal structure and function.  His ventricular function has remained normal.  He has been noted to have trace aortic stenosis but this is not clinically symptomatic and has had no effect on left ventricular function.  He is not service connected for aortic valve disease.  Therefore, his service connected valvular heart disease does not prevent him from gainful employment.  The Veteran has significant knee . . . and back disabilit[ies].  Neither of these issues, however, would by themselves or cumulatively prevent the Veteran from obtaining sedentary employment.  Therefore, after interviewing and exam[in]ing the Veteran and reviewing the c[laims] file and all pertinent records, and after taking into account the remand and lay testimony, it is the opinion of this examiner that the Veteran's service connected disabilities are less likely than not . . . to preclude him from performing substantially gainful employment consistent with his education and experience.  

After examination of his bilateral knee scars in March 2012, that VA examiner concluded that the Veteran's scars would not have any impact on his ability to work.  

In October 2016, the December 2011 VA examiner provided the following addendum clarification to his previous examination:  

I have reviewed the medical evidence and am providing the following opinion: The Veteran was not interviewed and examined as this was not required.  The c[laims] file . . . as well as all pertinent records were examined.  The Veteran stated that the scooter was ordered for his back and knee pain.  However, the record supports that the Veteran requested and was evaluated for a motorized scooter due to falls from his right knee condition in 2008, prior to his right total knee replacement.  The Veteran has ambulation capability, therefore the device is for comfort, convenience and safety but the word "necessitates" is misleading as it would apply to someone who is paralyzed, a condition the Veteran does not have. . . . The Veteran[']s back condition limits heavy lifting and prolonged standing.  

The Veteran additionally underwent an October 2016 VA examination of his bilateral knee disabilities.  After examination, the examiner noted that the functional impact of those disabilities resulted in "difficulty with standing, walking, kneeling, squatting, or any type of ambulation.  Fall precautions are necessary."  

The Veteran also submitted an October 2016 letter from his VA primary care physician, Dr. L.J.M., which indicated that the Veteran was under his care for a psychiatric disorder.  Dr. L.J.M. indicated that the Veteran's mental state was fragile and that fighting to keep his disability was greatly affecting his mental health.  It was asked that upholding the previous finding of "permanent and total disability" be considered.  

Finally, the Board has reviewed all of the Veteran's VA treatment records that have been associated with the claims file.  Generally, those records document substantially similar functional impairments respecting the Veteran's service-connected disabilities as noted in the VA examinations of record, particularly those noted above.  

Based on the foregoing evidence, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities would preclude him from obtaining and maintaining substantially gainful employment consistent with this past educational and occupational history.  

In this case, the Veteran's service-connected scars are not shown to have any impact on the Veteran's ability to work, nor has the Veteran asserted any type of impact on his employability as a result of his service-connected scars.  

Likewise, the medical evidence, particularly from the December 2011 examiner, indicates that the Veteran's service-connected heart disability does not have any impact on the Veteran's employability or ability to participate in employment.  In fact, it was noted that the Veteran's heart disability was medically inconsequential.  The Veteran does not dispute this finding, nor has he asserted any inability to obtain or maintain employment as a result of his heart disability at any time during the appeal period.  

Rather, the Veteran has asserted throughout the records that his service-connected lumbar spine and bilateral knee disabilities, in conjunction with his nonservice-connected psychiatric disorder, precludes him from working.  

The medical evidence of record demonstrates that the Veteran's lumbar spine and bilateral knee disabilities would affect his ability to participate in manual labor and other non-sedentary jobs.  In fact, the Veteran is shown to be unable to walk or stand for any significant period of time, or to otherwise perform any type of bending, lifting or other substantially similar physical activity.  Moreover, the Veteran is shown to need a motorized scooter to get around for most of the appeal period, the December 2011 examiner's addendum opinion notwithstanding.  

These functional limitations, however, would not preclude the Veteran from performance of sedentary employment, which would necessarily not involve much if any significant physical activity that would be precluded by the Veteran's lumbar spine and bilateral knee disabilities, or the Veteran's need for a motorized scooter to get around.  

The Board further reflects that sedentary employment is not inconsistent with the Veteran's past work experience as a supervisor; in fact, the Veteran indicated that his job in 1995 was sedentary in nature and did not involve manual labor.  

Finally, although the Veteran asserts repeatedly that the SSA awarded disability benefits in this case, the Board is not bound by that Administrative Law Judge's findings.  The Board does, however, find the Administrative Law Judge's findings persuasive that the Veteran's severe psychiatric disorder rather than his relatively less severe service-connected left knee disability appears to play a significant role in the Veteran's inability to work, and in particular, played a large role in the Veteran's retirement in 1995 from his position that he would otherwise likely have continued to perform adequately despite his physical limitations as a result of his lumbar spine and bilateral knee disabilities.  

Accordingly, the Board finds that the substantial weight of the evidence in this case weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment prior to December 13, 2011, and TDIU prior to that date is therefore denied at this time.  See 38 C.F.R. § 4.16.  In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 30 percent for osteoarthritis of the left knee post-operative total left knee replacement prior to December 13, 2011, is denied.  

A 30 percent evaluation, but no higher, for osteoarthritis of the right knee status post total knee replacement for the period of March 11, 2007 through May 5, 2008, but no earlier, is granted.  

An evaluation in excess of 30 percent for osteoarthritis of the right knee status post total knee replacement for the period of July 1, 2009 through December 12, 2011, is denied.  

An evaluation in excess of 60 percent for osteoarthritis of the left knee post-operative total left knee replacement from December 13, 2011 is denied. 

An evaluation in excess of 60 percent for osteoarthritis of the right knee post-operative total right knee replacement from December 13, 2011 is denied. 

Entitlement to TDIU prior to December 13, 2011, is denied.  




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


